UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1309


In re: DARIUS LAMONT GALLOWAY,

                Petitioner.



                 On Petition for Writ of Mandamus.
               (7:07-cr-00036-F-1; 7:14-cv-00005-F)


Submitted:   June 21, 2016                   Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darius Lamont Galloway, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darius Lamont Galloway petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.     He seeks an order from this court

directing the district court to act.    Our review of the district

court’s docket reveals that the district court entered an order

denying the § 2255 motion on May 10, 2016.    Accordingly, because

the district court has recently decided Galloway’s case, we deny

the mandamus petition as moot.   We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                  2